DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 9/27/2022 has been entered.  Claims 1-16 remain pending in this application.  Applicant's amendments to the claims have overcome each and every rejection under 35 U.S.C. § 101 previously set forth in the Non-Final Office Action mailed 7/22/2022; however, Applicant’s amendment to the claims have resulted in new rejections.
Examiner attempted to contact Applicant’s Representative, TIMOTHY D TAYLOR, multiple times between 9/30/2022 and 10/14/2022; Examiner left voicemail messages on two separate attempts, but could not leave voicemail messages on subsequent attempts because the voice mailbox was full.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/27/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. § 101, in light of Applicant’s amendments to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new NON-STATUTORY double patenting rejection is being made; see below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The independent claims 1 and 9 have both been amended from the “computing devices” error encoding data objects based on “short term storage error encoding parameters” to error encoding based on “long term storage error encoding parameters”.  However, Applicant’s disclosure only teaches the “set of storage and execution units” error encoding data objects based on “long term storage error encoding parameters” in the original claims and Applicant’s Specification [0050] and [0058]; Applicant’s FIG. 1, FIG. 11, and Specification [0047] make clear that the “computing devices” and “storage and execution units” are not synonymous with each other.  Therefore, Applicant’s disclosure does not enable the amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,070,318.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are mostly broader versions of the patented claims with slight differences in limitations; see below.

Claim 1, 9 of the present application and claims 1, 9 of the prior U.S. Patent differ in that (1) claim 1 of the prior U.S. Patent recites “wherein the method comprises” while claim 1 of the present application only recites “the method comprises”, (2) the present application no longer recites the “receiving” limitation of the prior U.S. Patent, (3) the present application changing “a first group of computing devices” to “one or more computing devices”, and (4) the present application changing error encoding based on “short term” parameters to “long term” parameters; (1) to (3) are not patentably distinct differences between the claims, and (4) is merely design choice.

Claims 2, 10 of the present application and claims 2, 10 of the prior U.S. Patent differ only in the form of presentation; the present application presents the limitation as “wherein a data type of the plurality of data types comprises one or more of” a list, while the prior U.S. Patent presents the limitation as “wherein the plurality of data types comprises two or more of” the same list.  Both claims effectively narrow their parent claims by narrowing defining the plurality of data types as the list; “plurality of data types” already implies “two or more” and remains the same between both documents.

Claims 3-6, 11-14 are mostly identical between the two documents, with the only differences being the result of the differences between the independent claims; the amendments to claims 6, 14 of the present application amount to merely moving limitations that were removed from the amended independent claims to said dependent claims.

Amended claims 7, 15 of the present application differ in scope from claims 7, 15 of the prior U.S. Patent due to the change in claim dependencies, but are otherwise obvious over the claims of the prior U.S. Patent.

Amended claims 8, 16 of the present application are merely broader versions of claims 8, 16 of the prior U.S. Patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441